DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communications is responsive to the reply filed on 01/05/2021.

Claims 1, 6, 9, 13 and 20 have been amended. 
Claims 2-4, 10, 11 and 14-19 have been canceled. 
Claims 1, 5-9, 12, 13, 20 and 21 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey M. Furr (Reg. No. 38,146) on 04/08/2021.

The application has been amended as follows: 

Line 1 from the Abstract, “ “A cable” has been changed to - - A cable - -.
Line 3 from the Specification, “Mac Adapters, Apple” has been changed to - - MAC Adapters, APPLE - -.
Line 6 from the Specification, “Mac Adapters, Apple” has been changed to - - MAC Adapters, APPLE - -.

Claims 1, 5-8 and 12 have been amended to the following final form:

Claim 1. A securing device comprising:  
a cable and 
a plurality of crimpable sleeves, 
each sleeve defining a closed interior opening, 

where each loop of the cable is adjustable by pulling an uncrimped portion of the cable through the second portion of the interior opening of each sleeve for closing one of the loops around an item to be protected and another of the loops to an object, and 
where a portion of each sleeve that defines the second portion of the interior opening and having a portion of the cable therein is then crimped onto the cable, thereby securing the loops of the cable in place around the respective item and object.
  
Claim 5. The device according to claim 1 further comprising: 
where each sleeve is metal. 

Claim 6. The device according to claim 1 further comprising: 
where the device is pre-assembled.  

Claim 7. The device according to claim 1 further comprising: 
where the loop is adjustable.  

Claim 8. The device according to claim 1 further comprising: 
where the cable is permanently attached to the item to be secured.  

Claim 12. The device according to claim 1 further comprising: 
where each end of the cable is permanently attached to its respective sleeve by crimping.

Claims 9, 13, 20 and 21 have been canceled.



REASONS FOR ALLOWANCE

Claims 1, 5-8 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring each end of the cable is permanently attached to a respective sleeve by crimping the end of the cable to a first portion of the interior opening of the sleeve, with the cable running back through a second portion of the interior opening forming an adjustable loop at each end of the cable,  
where each loop of the cable is adjustable by pulling an uncrimped portion of the cable through the second portion of the interior opening of each sleeve for closing one of the loops around an item to be protected and another of the loops to an object, and 
where a portion of each sleeve that defines the second portion of the interior opening and having a portion of the cable therein is then crimped onto the cable, thereby securing the loops of the cable in place around the respective item and object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 01/05/2021, the objections to the specification and claims indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 112 & 103 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677